NO.    12968

          I N THE SUPREME C U T OF THE STATE OF MONTANA
                           OR

                                                1975



MERLE LLOYD ESTELL,

                                  P l a i n t i f f and A p p e l l a n t ,

          -vs   -
SHIRLEY ESTELL ,

                                  Defendant and Respondent.



Appeal from:             D i s t r i c t Court of t h e Twelfth J u d i c i a l D i s t r i c t ,
                         Honorable B. W. Thomas, Judge p r e s i d i n g .

Counsel of Record :

     For Appellant :

                Morrison, E t t i e n and Barron, Havre, Montana
                Robert Do Morrison argued, Havre, Montana

     For Respondent:

                George Rouff argued, Havre, Montana


                                                          Submitted:          June 1 2 , 1975

                                                             Decided : .)U!q     2 W975
           ]I->\?   'J    g;:,
Filed :
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion o f t h e Court.

             T h i s i s an a p p e a l from an o r d e r of t h e d i s t r i c t c o u r t ,
H i l l County, modifying a d i v o r c e d e c r e e by changing custody of
two minor c h i l d r e n from t h e i r p a t e r n a l grandmother t o t h e i r mother.
The o r i g i n a l d e c r e e d a t e d J u l y 1, 1974, placed t h e c h i l d r e n w i t h
t h e grandmother, s t a t i n g :
             "* * *        n e i t h e r p l a i n t i f f o r defendant a t t h i s
             time a r e a b l e t o provide t h e proper c a r e and
             a t t e n t i o n r e q u i r e d by s a i d c h i l d r e n and i t i s
             t o t h e b e s t i n t e r e s t of s a i d c h i l d r e n t h a t t h e y
             b e awarded t o t h e c a r e and custody and c o n t r o l
             of p l a i n t i f f [ t h e i r f a t h e r ] under t h e s u p e r v i s i o n
             and c a r e o f t h e i r grandmother, Mildred Estell, who
             r e s i d e s i n Havre, H i l l County, Montana; t h a t t h e
             s a i d Mildred E s t e l l i s a f i t and proper person t o
             provide t h e proper c a r e and custody of s a i d minor
             c h i l d r e n u n t i l such t i m e a s e i t h e r t h e p l a i n t i f f o r
             t h e defendant can g i v e t h e c h i l d r e n a home and
             s u p e r v i s i o n . I1 [Bracketed m a t e r i a l s u p p l i e d . ]
The two c h i l d r e n , aged seven and e i g h t y e a r s a t t h e time of t h e
m o d i f i c a t i o n o r d e r , have been i n t h e a c t u a l custody of t h e i r
grandmother s i n c e a t l e a s t Elarch 1973.
             The mother's p e t i t i o n f o r m o d i f i c a t i o n of t h e d i v o r c e
d e c r e e a l l e g e d changed c o n d i t i o n s and circumstances w a r r a n t i n g
t r a n s f e r of custody t o h e r .       The d i s t r i c t c o u r t , followings h e a r i n g
a t which b o t h t h e f a t h e r and mother p r e s e n t e d evidence, g r a n t e d t h e
modification.         The c o u r t found t h e c o n d i t i o n of t h e mother had
changed s o t h a t s h e was then a b l e t o provide an adequate home
f o r t h e c h i l d r e n and t h a t i t was i n t h e b e s t i n t e r e s t of t h e
c h i l d r e n t o p l a c e them i n t h a t home.
             The f a t h e r a p p e a l s from t h e      a r d e r of m o d i f i c a t i o n c l a i m i n g
t h e r e has been no m a t e r i a l change i n circumstances and t h a t t h e
d i s t r i c t judge abused h i s d i s c r e t i o n i n g r a n t i n g t h e mother's
motion.
             The l e g a l c r i t e r i a f o r m o d i f i c a t i o n of a custody d e c r e e
have been f r e q u e n t l y expressed by t h i s Court.                 Recently, i n Gilmore
v. Gilmore,               Mont   .        , 530    P.2d 480, 482, 32 St.Rep.                   23, 25,
t h i s Court s a i d :
               "*   **    There must b e a change of circumstances
               o r c o n d i t i o n s from t h e circumstances t h a t e x i s t e d
               a t t h e time of t h e o r i g i n a l d e c r e e and upon which
               t h e d e c r e e was based under s e c t i o n 91-4515, R.C.M.
               1947, which provides t h a t i n awarding t h e custody
               of minor c h i l d r e n t h e c o u r t i s t o be guided:
                            "'BY what appears t o be f o r t h e b e s t
               i n t e r e s t s of t h e c h i l d i n r e s p e c t t o i t s
               temporal and i t s mental and moral w e l f a r e                    * * *.'
               fI
                The claimed change i n c o n d i t i o n s o r circumstances
               can be judged on no l e s s e r standard."
               Consideration of t h e evidence t o be measured a g a i n s t
t h i s s t a n d a r d i s a l s o i n f l u e n c e d by w e l l - e s t a b l i s h e d rules of
a p p e l l a t e review, t y p i f i e d by t h e language o f Jewett v. J e w e t t ,
73 Mont. 591, 595, 237 P. 702, quoted w i t h approval i n McCullough
v. McCullough, 159 Mont. 419, 424, 498 P.2d 1189:
              "'When a c o n t r o v e r s y a r i s e s between p a r e n t s over
              t h e r i g h t t o t h e custody o f c h i l d r e n , t h e d u t y
              of d e c i d i n g i t i s a d e l i c a t e one, which i s lodged
              w i t h t h e d i s t r i c t c o u r t o r t h e judge t h e r e o f . The
              judge h e a r i n g o r a l testimony, i n such a c o n t r o v e r s y
              has a v e r y s u p e r i o r advantage i n determining t h e
              same, and h i s d e c i s i o n ought n o t t o b e d i s t u r b e d except
              upon a c l e a r showing of abuse of d i s c r e t i o n . 1 I t
              With t h e s e p r e c e p t s and s t a n d a r d s i n mind, w e t u r n t o
t h e evidence contained i n t h e r e c o r d h e r e .                A t t h e time o f t h e
d i v o r c e h e a r i n g , S h i r l e y E s t e l l a d m i t t e d l y was s u f f e r i n g from a
c o n d i t i o n c h a r a c t e r i z e d a s manic-depressive.           Treatment up t o
t h a t time c o n s i s t e d p r i m a r i l y of heavy u s e o f drugs and medications.
Under t h e i n f l u e n c e of h e r a f f l i c t i o n and t h e s e d r u g s , she was
n o t c a p a b l e of providing adequate c a r e f o r t h e c h i l d r e n , and t h e
d i s t r i c t c o u r t s o found.      The c o u r t was e q u a l l y u n w i l l i n g t o p l a c e
t h e c h i l d r e n w i t h t h e f a t h e r , but chose t o p l a c e them t e m p o r a r i l y
w i t h t h e p a t e r n a l grandmother i n Havre, Montana.
              A t t h e h e a r i n g on t h e petition f o r m o d i f i c a t i o n o f t h e
d i v o r c e d e c r e e , t h e d i s t r i c t c o u r t judge had ample o p p o r t u n i t y t o
observe t h e demeanor and c a p a c i t i e s of S h i r l e y E s t e l l a s s h e
testified.          Based. on t h o s e o b s e r v a t i o n s , t h e testimony o f t h e
o t h e r w i t n e s s e s , and t h e d e p o s i t i o n o f a p s y c h t a t r i s t who had t r e a t e d
Shirley Estell for over a year and a half, the district court
found that she was now able to provide proper care and attention
for the children.
         The record supports that conclusion. Her psychiatrist
indicated she had regained normal function through a regimen of
supportive psychotherapy and supplemental lithium carbonate.
That evidence is uncontroverted, ~ppellant'smain contention is
that she is not "cured" and might suffer a relapse to her former
condition. While that eventuality is not beyond the realm of
possibility, it is equally apparent that her condition is being
effectively controlled and the probability of relapse is not great.
         The district court's order included a requirement that
the mother, during the ensuing year, must provide the court with
progress or status reports from her psychiatrist on a quarterly
basis.
         Our review of the entire record discloses no evidence
that the district judge abused his discretion. To the contrary,
it is clear that Judge Thomas acted in accord with the law and
the evidence in granting custody to the mother,
         The order of the district court is affirmed.



                                  --              sit-
                                       Justice




w-
 2eq-
    -E
   Justices,